Citation Nr: 0215947	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pleurisy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 RO rating decision.

Claims of entitlement to service connection for post-
traumatic stress disorder (PTSD), hearing loss, and tinnitus 
were developed for appellate review following the April 2001 
rating decision.  However, by an August 2001 rating action, 
service connection was granted for these disabilities.  
Consequently, the only issue remaining on appeal is the claim 
of service connection for pleurisy.


FINDINGS OF FACT

1.  Service connection for pleurisy was denied by a March 
1946 RO decision.  The veteran did not appeal.  

2.  The evidence associated with the claims file subsequent 
to the March 1946 RO decision is not so significant that it 
must be considered in order to decide the merits of the claim 
of service connection for pleurisy.


CONCLUSION OF LAW

No new and material evidence has been submitted to reopen a 
claim of service connection for pleurisy.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current pleurisy was either 
incurred in service or is related to his service-connected 
PTSD.  

By rating action in March 1946, the RO in Dallas, Texas 
denied the veteran's claim of entitlement to service 
connection for pleurisy.  The veteran was notified of this 
decision and of his appellate rights that same month, but he 
did not appeal. Consequently, that decision is final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2002).

As the March 1946 RO rating decision is deemed to be final, 
see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.302, 
20.1103, the pleurisy claim may now be reopened only if new 
and material evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).  
As the veteran's claim was filed in March 2000, his claim 
will be adjudicated accordingly. 

As indicated above, the veteran's original claim of 
entitlement to service connection for pleurisy was denied in 
March 1946 as the Dallas, Texas RO determined that the 
veteran's pleurisy not service incurred or aggravated.  It 
was also noted that the veteran's service medical records did 
not show any disability at the time of his discharge. 

The Board has reviewed the evidence associated with the 
claims folder since the March 1946 RO denial, and finds that 
new and material evidence has not been received to reopen the 
previously denied claim of service connection.

The evidence available at the time of the March 1946 RO 
denial included the veteran's service medical records which 
indicate that the veteran was diagnosed with serofibrinous 
pleurisy in July 1945.  This episode apparently had resolved 
by August 1945.  It was noted in August 1945 that the 
veteran's chest x-ray showed moderate pleural diaphragmatic 
adhesions.   In October 1945, the veteran's chest x-ray 
showed increased lung markings.  A February 1946 discharge 
examination indicates that the veteran had had pleurisy in 
1945.  Upon examination, the veteran's respiratory system was 
normal.  A February 1946 chest x-ray was negative.  

The evidence obtained in connection with the veteran's 
current attempt to reopen includes service medical records 
dated from October 1945 to November 1945 that indicate that 
the veteran complained of chest trouble during this time.  
The examiner noted that the veteran had had a harrowing 
experience.  It was also noted that he had developed 
pleurisy.  The examiner noted that the veteran had developed 
fixation symptoms.  It was noted that the veteran's chest x-
ray was negative.

A December 2000 VA examination indicates that the veteran 
complained of having severe headaches, an upset stomach, and 
anxiety due to his PTSD.  The veteran indicated that his PTSD 
symptomatology did not begin until around 1990.  

Private medical records indicate that the veteran complained 
of pain in his left rib area upon deep breathing in March 
2001.  The examiner noted that the situation appeared to be 
the basis of pleurisy, and indicated that x-rays should be 
obtained.  A March 2001 chest x-ray showed clear lung fields.  
In May 2001, the veteran complained of having episodes of 
pain since his diagnosis of pleurisy during his period of 
active duty.  The physician noted that a recent x-ray had 
shown no pulmonary involvement.    

A June 2001 VA examination indicates that the veteran's 
states of anxiety were manifested by tension headaches.  

In a July 2001 statement, the veteran indicated that his 
physician had orally speculated that pleurisy-like symptoms 
could be secondary to his other problems because the veteran 
did not exhibit any symptoms.  The veteran suggested that 
perhaps he was not correctly diagnosed with pleurisy and that 
he had suffered those symptoms secondary to his service-
connected PTSD.

The Board finds that the additional evidence is not new and 
material.  See 38 C.F.R. § 3.156.  Although some of the 
additional evidence was not previously on file, it merely 
confirms what was already known-that the veteran had 
suffered from pleurisy while in service.  The Board points 
out that the absence of evidence that linked any pleurisy to 
service was the basis of the earlier RO denial.  Although the 
recently submitted evidence suggests that the veteran may 
currently have symptoms consistent with pleurisy, other than 
the veteran's own contentions, there is no new medical 
evidence to support his claim that he now experiences 
pleurisy that is related to service.  That is, the evidence 
submitted after the March 1946 final denial includes no 
evidence that specifically indicates that the veteran now has 
pleurisy that was either incurred during active military duty 
or is otherwise related to his period of military service.  

The Board has considered the contentions of the veteran that 
his pleurisy was either incurred in service or is related to 
his service-connected PTSD.  However, despite his VA 
examinations, the record is silent for any medical evidence 
demonstrating a connection between a currently shown pleurisy 
and his period of military service or his service-connected 
PTSD.  The Board notes that the veteran's service medical 
records indicate both that the veteran had had pleurisy and 
that he had developed fixation symptoms.  However, the only 
evidence that links pleurisy to his period of active duty or 
to another service-connected disability are the veteran's own 
statements.  In this regard, the Board points out that, as 
the veteran is a lay person without any apparent medical 
expertise and/or training, he is not competent to provide 
medical diagnoses, or opinions on matters of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, his statements are insufficient to 
establish that any pleurisy was incurred in or aggravated by 
active service, or is otherwise related to service.  Thus, 
his statements are insufficient to reopen his claim for 
service connection. 

Accordingly, the Board concludes that the evidence submitted 
subsequent to the March 1946 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a).  As the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, it is not material.  See 38 U.S.C.A. § 5108.  
Thus, the veteran's claim of entitlement to service 
connection for pleurisy is not reopened.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which, as stated above, became 
effective during the pendency of this appeal.  The Board has 
also considered the final regulations that VA issued to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Act imposed certain notification requirements and 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims.  The Act also eliminated 
the previous requirement that a claim be well grounded before 
VA's duty to assist arose.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Consequently, the Board may not act to assist 
the veteran in the development of the claim unless new and 
material evidence is presented.  

As for the notification requirements of the VCAA, VA is 
required to inform the applicant of any information necessary 
to complete an application for VA benefits.  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  The RO informed the veteran in April 
2001 of the basis for its denial.  The statement of the case 
issued in August 2001 informed the veteran of the evidence 
needed to substantiate his underlying claim.  Additionally, 
the RO notified the veteran in letters dated in May 2000, 
June 2000, and May 2001 of the development of his claim, the 
type of evidence needed to prove his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  He was also provided with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence in the 
April 2001 rating decision, and the August 2001 statement of 
the case.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

As for the duty-to-assist obligations, the Board reiterates 
that the veteran's claim has not been reopened.  
Consequently, the Board does not have jurisdiction to act 
further.  See Barnett, supra; Butler, supra; 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).



								(Continued on next 
page)

ORDER

The application to reopen a claim of entitlement to service 
connection for pleurisy is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

